  1   Richard M. Lorenzen (Bar No. 006787)
      PERKINS COIE LLP
  2   2901 N. Central Avenue, Suite 2000
  3   Phoenix, AZ 85012-2788
      Email: RLorenzen@perkinscoie.com
  4   Telephone: 602.351.8000
      Facsimile: 602.648.7000
  5
  6   John S. Kaplan (Pro Hac Vice)
      Eric J. Weiss (Pro Hac Vice)
  7   Mallory Gitt Webster (Pro Hac Vice)
      PERKINS COIE LLP
  8   1201 Third Avenue, Suite 4900
      Seattle, WA 98101-3099
  9   Email: JKaplan@perkinscoie.com
 10   Email: EWeiss@perkinscoie.com
      Email: MWebster@perkinscoie.com
 11   Telephone: 206.359.8000
      Facsimile: 206.359.9408
 12
      Attorneys for Amazon Services LLC
 13
 14                       UNITED STATES BANKRUPTCY COURT

 15                          FOR THE DISTRICT OF ARIZONA

 16
      In re:
 17                                             Case No. 2:11-bk-28944-DPC
      POTENTIAL DYNAMIX LLC,
 18                                             Chapter 11
                         Debtor.
 19                                             Adv. No. 2:13-ap-00799

 20
 21
      TIMOTHY H. SHAFFER, Chapter 11            NOTICE OF LODGING OF
 22   Trustee,                                  [PROPOSED] ORDER
                                                DENYING THE TRUSTEE’S
 23                            Plaintiff,       MOTION FOR PARTIAL
                                                SUMMARY JUDGMENT
 24   vs.
 25   AMAZON SERVICES LLC,
 26                      Defendant.
 27
 28

      151467046
Case 2:13-ap-00799-DPC    Doc 341 Filed 02/12/21 Entered 02/12/21 14:27:14   Desc
                           Main Document    Page 1 of 7
  1           NOTICE IS HEREBY GIVEN that the undersigned counsel has lodged the
  2   Proposed Order Denying the Trustee’s Motion for Partial Summary Judgment on February
  3   12, 2021, a copy of which is attached as Exhibit A.
  4
  5    Dated: February 12, 2021              PERKINS COIE LLP
  6
                                             By: s/ Eric J. Weiss
  7                                              Richard M. Lorenzen (Bar No. 006787)
                                                 2901 N. Central Avenue, Suite 2000
  8                                              Phoenix, AZ 85012-2788
  9                                              Email: RLorenzen@perkinscoie.com
                                                 Telephone: 602.351.8000
 10                                              Facsimile: 602.648.7000

 11                                               John S. Kaplan (Pro Hac Vice)
                                                  Eric J. Weiss (Pro Hac Vice)
 12                                               Mallory Gitt Webster (Pro Hac Vice)
                                                  1201 Third Avenue, Suite 4900
 13                                               Seattle, WA 98101-3099
                                                  Email: JKaplan@perkinscoie.com
 14                                               Email: EWeiss@perkinscoie.com
                                                  Email: MWebster@perkinscoie.com
 15
                                                  Telephone: 206.359.8000
 16                                               Facsimile: 206.359.9408

 17                                               Attorneys for Amazon Services LLC
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

      151467046                               -2-
Case 2:13-ap-00799-DPC     Doc 341 Filed 02/12/21 Entered 02/12/21 14:27:14       Desc
                            Main Document    Page 2 of 7
  1                                 CERTIFICATE OF SERVICE
  2           On this date I caused to be served on each of the attorneys identified below, via the
  3   delivery methods indicated below, a copy of the foregoing document, as follows:
  4
        Dale C. Schian                                 X    Via the Clerk’s eFiling Application
  5
        Mark C. Dangerfield                           ___   Via U.S. Mail, 1st Class
  6     Kenneth N. Ralston                            ___   Via Overnight Delivery
        GALLAGHER & KENNEDY, P.A.                     ___   Via Facsimile
  7     2575 East Camelback Road                       X    Via Email
  8     Phoenix, AZ 85016-9225                        ___   Other: ___________________
        dale.schian@gknet.com
  9     mark.dangerfield@gknet.com
        ken.ralston@gknet.com
 10
        Attorneys for Chapter 11 Trustee
 11
 12
        Dated: February 12, 2021                      s/ Mallory Gitt Webster
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

      151467046
Case 2:13-ap-00799-DPC       Doc 341 Filed 02/12/21 Entered 02/12/21 14:27:14           Desc
                              Main Document    Page 3 of 7
                                                                                   Exhibit A



Case 2:13-ap-00799-DPC   Exhibit A
                         Doc 341 Filed 02/12/21 Entered 02/12/21 14:27:14
                          Main Document    Page 4 of 7
                                                                            Desc
  1
  2
  3
  4
  5
  6
                              UNITED STATES BANKRUPTCY COURT
  7
                                 FOR THE DISTRICT OF ARIZONA
  8
  9
       In re:                                             Case No. 2:11-bk-28944-DPC
 10
       POTENTIAL DYNAMIX LLC,                             Chapter 11
 11
                              Debtor.                     Adv. No. 2:13-ap-00799
 12
 13    TIMOTHY H. SHAFFER, Chapter 11
       Trustee,                                           [PROPOSED] ORDER
 14                                                       DENYING THE TRUSTEE’S
                              Plaintiff,                  MOTION FOR PARTIAL
 15                                                       SUMMARY JUDGMENT
       vs.
 16
       AMAZON SERVICES LLC,
 17
                              Defendant.
 18
 19             The Court, having considered Plaintiff Timothy H. Shaffer’s (the “Trustee”) Motion
 20   for Partial Summary Judgment, ECF No. 266 (Nov. 20, 2020); Defendant Amazon Services
 21   LLC’s opposition to the Motion for Partial Summary Judgment, ECF No. 306 (Dec. 23,
 22   2020); the Trustee’s reply in support of the Motion for Partial Summary Judgment, ECF
 23   No. 321 (Jan. 13, 2021); and the argument of both parties during a hearing on February 11,
 24   2021,
 25             HEREBY ORDERS:
 26             The Trustee’s Motion for Partial Summary Judgment, ECF No. 266, is DENIED,
 27   although the Court acknowledges that at trial it will entertain admissible evidence regarding
 28   the issue of “Shrinkage” raised in the Trustee’s Motion.

      151466950
Case 2:13-ap-00799-DPC        Doc 341 Filed 02/12/21 Entered 02/12/21 14:27:14         Desc
                               Main Document    Page 5 of 7
  1
  2   DATED AND SIGNED ABOVE
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

      151466950                             -2-
Case 2:13-ap-00799-DPC   Doc 341 Filed 02/12/21 Entered 02/12/21 14:27:14   Desc
                          Main Document    Page 6 of 7
  1   Approved as to form and content:
  2    PERKINS COIE LLP
  3
       By: s/ Eric J. Weiss
  4
          Richard M. Lorenzen (Bar No.
  5       006787)
          2901 N. Central Avenue, Suite 2000
  6       Phoenix, Arizona 85012-2788
          Email: RLorenzen@perkinscoie.com
  7
          Telephone: 602.351.8000
  8       Facsimile: 602.648.7000

  9         John S. Kaplan (Pro Hac Vice)
 10         Eric J. Weiss (Pro Hac Vice)
            Mallory Gitt Webster (Pro Hac Vice)
 11         1201 Third Avenue, Suite 4900
            Seattle, Washington 98101-3099
 12
            Email: JKaplan@perkinscoie.com
 13         Email: EWeiss@perkinscoie.com
            Email: MWebster@perkinscoie.com
 14         Telephone: 206.359.8000
 15         Facsimile: 206.359.9408

 16         Attorneys for Amazon Services LLC
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

      151466950                               -3-
Case 2:13-ap-00799-DPC     Doc 341 Filed 02/12/21 Entered 02/12/21 14:27:14   Desc
                            Main Document    Page 7 of 7
